DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 04/20/2022, with respect to the rejection of claim 1 under 35 USC 103 in view of the combination of Marzano, Biggs, and Weinberg have been fully considered and are persuasive.  The claim amendments filed 04/20/2022 to recite the alignment features shown in Fig. 10 (claim 1, lines 16-22), as supported by Applicant’s paras. [0059, 0060, and 0065], are novel over the prior art. The rejections of claim 1 and its dependent claims have been withdrawn. 
The claim amendments and new claims have been reviewed as having support by the disclosure. New claim 26 recites limitations that were previously supported and considered in the previously filed claim 1. Amended claim 3 and new claim 27 are supported by the upper edge “120” of housing “24” (Fig. 10, para. 0059), said upper edge having a “closed shape” since it is one continuous edge enclosing the cavity of the housing “24”.
Election/Restriction
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 09/26/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claims 16-18 and 20-24, directed to a method of manufacturing the modular header-feedthru assembly and housing of Invention I, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Hof on 05/31/2022.

The application has been amended as follows: 
	Rejoin the withdrawn claims 16-18 and 20-24.

REASONS FOR ALLOWANCE
Claims 1, 3, 6-18, 20-24, and 26-27 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims, which are now directed to the alignment features shown in Applicant’s Fig. 10, below.

    PNG
    media_image1.png
    495
    325
    media_image1.png
    Greyscale

As seen in Applicant’s Fig. 10, and recited in the amended claim 1, the housing “24” includes a mating end with a cavity (inside of the upper edge “120”) that receives the modular header-feedthru assembly “106” such that the housing is coupled to the feedthru base, the cavity configured to align the feedthru terminal with the female electrical receptacle “104” as the modular header-feedthru assembly is inserted into the cavity, the feedthru terminal “100” received within the female electrical receptacle to electrically couple the conductor assembly to the internal electronic components of the housing (claim 1, lines 16-22). Applicant’s structure and arrangement, and Applicant’s method of manufacturing said structure and said arrangement, overcome the prior art based on this particular modular header and housing relationship, with reliance of alignment by the cavity structure of the casing, wherein the unitary assembly “106” is a molded and unitary assembly that fits right into the cavity of the housing “24” to align the pins “100” into receptacles “104”, in combination with the other limitations of the claim. The prior art of record lacks teaching simply aligning and “plugging” a molded unitary modular header-feedthru assembly into an implantable electronic device housing in the arrangement and manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792